SOUTHERN STATES SIGN COMPANY VIA EDGAR May 17, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:H. Christopher Owings, Assistant Director Re: Southern States Sign Company (the “Company”) Amendment No. 3 to Registration Statement on Form S-1 Filed May 6, 2011 File No. 333-171842 Dear Mr. Owings: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Southern States Sign Company (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on Form S-1/A to 9:00 a.m. Eastern Daylight Time on Friday, May 20, 2011, or as soon thereafter as is practicable. The Company acknowledges the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Sincerely, Southern States Sign Company /s/ David Ben Bassat David Ben Bassat, President
